DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nichols on 11/4/21. 
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. A print apparatus comprising:
an intermediate transfer member to receive thermoplastic print agent from a photoconductive surface;
a rotatably mounted endless cleaning surface, to receive a layer of thermoplastic print agent from the intermediate transfer member; and
a heater, to heat the endless cleaning surface,
; and
further comprising control circuitry to reapply a fresh layer of print agent from the intermediate transfer member to the endless cleaning surface in response to a determination that a current layer of print agent on the endless cleaning agent has reduced ability to transfer the residue from the intermediate transfer member.--

Replace claim 6 with the following amended claim:
--6. A method comprising:
applying a layer of thermoplastic print agent to a first surface of a print apparatus;
transferring the layer of thermoplastic print agent from the first surface to an endless cleaning surface of the print apparatus;
heating the layer of thermoplastic print agent on the endless cleaning surface to a temperature at which the thermoplastic print agent acts as an adhesive; [[and]]
engaging the endless cleaning surface with the first surface of the print apparatus to transfer residue from the first surface of the print apparatus to the heated layer of thermoplastic print agent on the endless cleaning surface; and
after engaging the endless cleaning surface with the first surface of the print apparatus, applying a second layer of thermoplastic print agent to the endless cleaning surface in response to a determination that a current layer of print agent on the endless cleaning agent has reduced ability to transfer the residue from the first surface of the print apparatus.--

Cancel claim 8

Replace claim 11 with the following amended claim:
--11. A method comprising:
apart from forming an image of a print job, applying a layer of thermoplastic print agent to a cleaning surface by applying the print agent to an intermediate transfer member and transferring the print agent from the intermediate transfer member to the cleaning surface;
determining that cleaning of the intermediate transfer member is to be carried out, and in response:
heating the print agent on the cleaning surface; [[and]]
engaging the cleaning surface with the intermediate transfer member to adhere residue on the intermediate transfer member to the print agent on the cleaning surface; and,
prior to engaging the cleaning surface with the intermediate transfer member, allowing the intermediate transfer member to cool such that it is at a lower temperature than the cleaning surface.--

Cancel claim 13

Cancel claim 17

Allowable Subject Matter
Claims 1-7, 9-12, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5 and 16, the prior art of record does not disclose or suggest the recited “control circuitry to reapply a fresh layer of print agent from the intermediate transfer member to the endless cleaning surface in response to a determination that a current layer of print agent on the 
Regarding claims 6, 7, 9, 10, 18, and 19, the prior art of record does not disclose or suggest the recited “after engaging the endless cleaning surface with the first surface of the print apparatus, applying a second layer of thermoplastic print agent to the endless cleaning surface in response to a determination that a current layer of print agent on the endless cleaning agent has reduced ability to transfer the residue from the first surface of the print apparatus” along with the remaining claim limitations.
Regarding claims 11, 12, 14, 15, and 20, the prior art of record does not disclose or suggest the recited “prior to engaging the cleaning surface with the intermediate transfer member, allowing the intermediate transfer member to cool such that it is at a lower temperature than the cleaning surface” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852